Case 1:19-cv-09365-AKH Document 1-31 Filed 10/09/19 Page 1 of 1.

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: —2008-0017/E

Surrogate Nora S. Anderson

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,

-against-

Orly Genger, et al.,
Respondents.

 

NOTICE OF MOTION TO DISMISS BY RESPONDENT ARIE GENGER
PLEASE TAKE NOTICE that upon the attached affirmation of Leon Friedman, dated
May 4, 2018, the Respondent Arie Genger will move this Court, located at 31 Chambers Street.
New York, N.Y. 10007, Room 509, on June 1, 2018 at 10.00 A.M. or as soon thereafter as
counsel may be heard, for an order pursuant to SCPA Section 102 and CPLR Sections 3211
(a)(4), (5), (7) and (8) dismissing the pending “Amended Petition” brought by Petitioner Dalia
Genger and for such other relief as the court deems just and proper.
PLEASE TAKE FURTHER NOTICE that pursuant to CPLR 2214(b) answering papers,
if any shall be served at least seven days prior to the return date of this motion.
Dated: New York, N.Y. N a
May 4. 2018 LOY \tncednnry
ALeon Friedman
685 Third Avenue. 25" floor
New York, N.Y. 10017

(646) 825-4398
Attorney for Respondent Arie Genger

 
